DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 6, "1%" should be changed to -- 1 wt%--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perego (2013/0233604) in view of Yamasaki et al. (WO 2019/117055).
  	Perego discloses an electric cable comprising at least one elongated electrically conducting element (2) and at least one electrically insulating layer (4) obtained from a polymer composition comprising a dielectric fluid (abstract, component b) and at least one polypropylene-based thermoplastic polymer material (re claim 1).  Perego also discloses that the polypropylene-based thermoplastic polymer material comprises a propylene copolymer P1, wherein the propylene copolymer P1 is a random propylene copolymer or a heterophase propylene copolymer (abstract, [0025] & [0030]) (re claims 5-6); the polypropylene-based thermoplastic polymer material comprises a random propylene copolymer and a heterophase propylene copolymer or two different heterophase propylene copolymers ([0016], [0030] and [0031]) (re claim 7); the polypropylene-based thermoplastic polymer material further comprises an olefin homopolymer or copolymer ([0016]) (re claim 8); the insulating layer is a non-crosslinked layer (i.e., Perego does not disclose the insulating layer being crosslinked) (re claim 10); the cable further comprises at least one semiconducting layer (3/5) surrounding the conducting element, the at least one insulating layer surrounding the conducting element, wherein the insulating layer is being defined as any one of the preceding claims (re claim 13).
 	Perego does not disclose the composition comprising at least 2 wt%, relative to the total weight of the polymer composition, of inorganic filler which is aluminum oxide (re claims 1-3).  
 	Yamasaki et al. discloses an electric cable comprising an insulating layer obtained from a polymer composition comprising at least 2 wt%, relative to the total weight of the polymer composition, of inorganic filler which is aluminum oxide (abstract and pages 3-4 of the machine English translation).  Yamasaki et al. also discloses that the inorganic filler is in the form of particles ranging in size from 0.01 to 6 µm (abstract, 1000 nm = 1 µm) (re claim 4).
 	It would have been obvious to one skilled in the art to include at least 2 wt%, relative to the total weight of the polymer composition, of aluminum oxide, as taught by Yamasaki et al., in the composition of Perego such that the composition would be capable of forming an insulating material that has both heat resistance and difficulty in charge accumulation.
 	Re claims 11 and 12, it is noted that since the modified cable of Perego comprises structure and material as claimed, it will have a tensile strength before or after aging of at least 8.5 MPa and an elongation at break before or after aging of at least 250%.
	Re claim 14, it has been held that the patentability of a product-by-process claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. in view of Perego.
	Yamasaki et al. discloses an electric cable comprising at least one elongated electrically conducting element (210) and at least one electrically insulating layer (230) obtained from a polymer composition comprising at least one polypropylene-based thermoplastic polymer material and at least 1 wt%, relative to the total weight of the polymer composition, of inorganic filler, wherein the inorganic filler is aluminum oxide (pages 3-4 of the machine English translation) (re claims 1 and 2).  Yamasaki et al. also discloses that the polymer composition comprises at least 2 wt% of inorganic filler, relative to the total weight of the polymer composition (abstract) (re claim 3); the inorganic filler is in the form of particles ranging in size from 0.01 to 6 µm (abstract, 1000 nm = 1 µm) (re claim 4); the polypropylene-based thermoplastic polymer material comprises a propylene copolymer (re claim 5); the propylene copolymer is a random propylene copolymer (re claim 6); the polypropylene-based thermoplastic polymer material further comprises an olefin homopolymer or copolymer (page 4) (re claim 8); the electrically insulating layer is a non-crosslinked layer (line 1 of page 4) (re claim 10); and the electric cable further comprises at least one semiconducting layer (220) surrounding the elongated electrically conducting element (re claim 13).
 	Yamasaki et al. does not disclose the composition comprising a dielectric fluid (re claim 1).  Perego discloses an electric cable comprising at least one electrically insulating layer obtained from a polymer composition which comprises a dielectric fluid (abstract).  It would have been obvious to one skilled in the art to include a dielectric fluid, as a processing aid, in the composition of Yamasaki et al. since a polymer composition including a dielectric fluid is known in the art as taught by Perego ([0004]).
 	Re claims 11 and 12, it is noted that since the cable of Yamasaki et al. comprises structure and material as claimed, it will have a tensile strength before or after aging of at least 8.5 MPa and an elongation at break before or after aging of at least 250%.
	Re claim 14, it has been held that the patentability of a product-by-process claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the effect observed by the inventors is not described or suggested by the cited documents.  Examiner would disagree.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	Applicant argues that Perego concerns the addition of voltage stabilizers.  There is no mention of the specific fillers of the invention in this document.  Yamasaki teaches the addition of an organic filler, but is related to another problem.  Examiner would disagree.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Yamasaki et al. does teach that polymer composition, including inorganic filler, would be capable of forming an insulating material that has both heat resistance and difficulty in charge accumulation.
 	Applicant argues that the two references are dealing with distinct fields of application and imply distinct additives.  Examiner would disagree.  Both references are in the field of applicant's endeavor, electrical cables.  Yamasaki et al. does teach the advantage of adding inorganic filler in the polymer composition.
 	Applicant argues that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose.  Applicant, however, has not provided any evidence to support such argument, and Yamasaki et al. does teach that polymer composition, including inorganic filler, would be capable of forming an insulating material that has both heat resistance and difficulty in charge accumulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841